        Case 1:15-md-02657-FDS Document 1755 Filed 11/21/19 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS



 IN RE: ZOFRAN® (ONDANSETRON)                              MDL No. 1:15-md-02657-FDS
 PRODUCTS LIABILITY LITIGATION
                                                        This document relates to:

                                                        All Actions


                   APRIL ZAMBELLI-WEINER, PH.D.’S CONSENT
                MOTION FOR ADDITIONAL EXTENSION OF DEADLINE

       Non-Party April Zambelli-Weiner, Ph.D., by and through her undersigned counsel, Eric W.

Gunderson and Davis, Agnor, Rapaport & Skalny, LLC, respectfully requests that the Court grant

her an additional brief extension of the deadline set for her to submit a supplemental affidavit. In

support, Dr. Zambelli-Weiner states:

       1.      This Court granted Dr. Zambelli-Weiner’s request to extend the deadline for her to

provide a supplemental affidavit to Friday, November 22, 2019.

       2.      Unfortunately, due to additional family medical issues that have come up on top of

those that she has been previously dealing with, Dr. Zambelli-Weiner is unable to meet this deadline.

       3.      Accordingly, she respectfully requests that the court allow for an additional brief

extension of this deadline to Tuesday, November 26, 2019.

       4.      Undersigned counsel has consulted with counsel for GSK concerning this request for

an additional extension, and GSK’s counsel has consented to extending the deadline as requested.

       5.      Upon request, Dr. Zambelli-Weiner can provide the Court for its in camera review

further details concerning her family medical issues.
        Case 1:15-md-02657-FDS Document 1755 Filed 11/21/19 Page 2 of 2



       WHEREFORE, for good cause shown, and in light of GSK’s consent thereto, Dr. Zambelli-

Weiner respectfully requests that the deadline for filing her supplemental affidavit be extended to

Tuesday, November 26, 2019.



                                              Respectfully Submitted,

                                              DAVIS, AGNOR, RAPAPORT & SKALNY, LLC


                                              /s/ Eric W. Gunderson
                                              Eric W. Gunderson [Pro Hac Vice]
                                              10211 Wincopin Circle, Suite 600
                                              Columbia, Maryland 21044
                                              410-995-5800 / 410-309-6161 Fax
                                              E-mail: egunderson@darslaw.com
                                              Counsel for Non-Party April Zambelli-Weiner



                                CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on this 21st day of November, 2019, this document was filed

through the Court’s CM/ECF system and will be sent electronically to the registered participants

identified on the Notice of Electronic Filing (NEF) and paper copies will be sent to those indicated

on the NEF as non-registered participants on October 8, 2019.



                                              /s/ Eric W. Gunderson
                                              Eric W. Gunderson




                                                 2
